DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed October 20, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.


Response to Arguments
Applicant's arguments filed October 20, 2021 regarding the rejection of claims 1-18 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-7, 9, and 12-20 are pending, of which claims 1, 15, and 18 are in independent form. Claims 1-7, 9, and 12-20 are rejected under 35 U.S.C. 103.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9,  and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (US 2020/0311054) (hereinafter Hicks) in view of Bender (US 2015/0370871) (hereinafter Bender), and Fox et al. (US 2021/0073743) (hereinafter Fox).
Regarding claim 1, Hicks teaches a method for identifying, in response to a load request, a data set on a client device to load to a server database of a server database system (see Fig. 1, para [0028-0030], para [0053], discloses client sending a stream of data objects that are identified as requesting updates from a service provider environment); identifying at least one location-independent load processing step to be performed on the data set that can be performed either on the client device or at the server database system (see Fig. 1,  para [0033-0034], discloses identifying object type of the object data in an object-based model of a virtual environment to distribute load for processing  data objects in the distributed computing system of a service provider environment), ; determining values for at least one load processing location factor that can be used to determine whether to perform a given load processing step on the client device or at the server database system (see Figs. 3-4, para [0035-0036], para [0044], discloses determining a compute process applied to object type read by object domains allowing distributed computing system to calculate what needs to be available at a hardware host and at what priority and processing partitions according to their object types, the processing partitions can be load-balanced across hardware hosts in the distributed computing system).
Hicks does not explicitly teach wherein the at least one location-independent load processing step comprises a subset of load processing steps that are performed on the data set before the data set is loaded to the server database, wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request; identifying at least one load processing location rule for determining a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor; dynamically evaluating, in response to the load request, each load processing location rule for each respective identified location-independent load processing step to dynamically determine a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database; when at least one location-independent load processing step has a processing location of the client device, performing the location-independent load processing steps that have a processing 
Bender teaches when at least one location-independent load processing step has a processing location of the client device, performing the location-independent load processing steps that have a processing location of the client device, on the data set, on the client device (see Figs. 1-2, para [0018-0019], para [0030], discloses performing extract, transform and load task on client device using application development  program); transferring the data set from the client device to the server database system over a network (see Fig. 1, Fig. 3, para [0004], para [0016], discloses transferring data sets between client computer and remote host server computer); and when at least one location-independent load processing step has a processing location of the database server system, sending information to the database server system to instruct the database server system to perform the location-independent load processing steps that have a processing location of the database server system, on the data set, at the database server systems before the data set is loaded to the server database (see Figs.1-4, para [0019, 0022], para [0046], discloses performing extract, transform, and load processes on jobs in a job stream at a mainframe computer in a distributed database management  environment ).
Hicks/Bender are analogous arts as they are each from the same field of endeavor of database systems.

Hicks/Bender do not explicitly teach wherein the at least one location-independent load processing step comprises a subset of load processing steps that are performed on the data set before the data set is loaded to the server database, wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request; identifying at least one load processing location rule for determining a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor; dynamically evaluating, in response to the load request, each load processing location rule for each respective identified location-independent load processing step to dynamically determine a processing location of either the client device 
Fox teaches wherein the at least one location-independent load processing step comprises a subset of load processing steps that are performed on the data set before the data set is loaded to the server database (see Figs. 1-2, para [0029, 0031], discloses loading a set of agenda items established with a baseline set of agenda items a moderator manually entered at a client computing device prior to the set of agenda items being loaded to server), wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request (see Fig. 2, para [0032], para [0033-0034], discloses dynamic loading agenda items moderator loaded at client device (dynamic factor) to cover when dynamic meeting agenda modification program determines enough team members are available to cover the agenda items and agenda items selection criteria is met); identifying at least one load processing location rule for determining a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor (see Figs. 2-3, para [0033-0034],  discloses identifying quorum is required for meeting agenda in which a parameter for specifying team members available in order to cover an agenda item based on moderators preconfigured data on client computing device); dynamically evaluating, in response to the load request, each load processing location rule for each respective identified location-independent load processing step to dynamically determine a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database (see Figs. 2-3, para [0033-0034], discloses dynamic meeting agenda modification program monitoring attendees leaving or joining and dynamically updating what agenda items are loaded and available to cover and determining if quorum pre-configured information is met for meeting agenda).
Hicks/Bender/Fox are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hicks/Bender to include dynamic load processing location factor from disclosure of Fox. The motivation to combine these arts is disclosed by Fox as “Users may utilize their own computer and can contribute to a shared object at the same time online” (para [0013]) and including dynamic load processing location factor is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Hicks teaches a system of one or more computers; and a non-transitory computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations comprising (see Fig. 19, para [0261-0262], discloses computers and medium): identifying, in response to a load request, a data set on a client device to load to a server database of a server database system (see Fig. 1, para [0028-0030], para [0053], discloses client sending a stream of data objects that are identified as requesting updates from a service provider environment); identifying at least one location-independent load processing step to be performed on the data set that can be performed either on the client device or at the server database system (see Fig. 1,  para [0033-0034], discloses identifying object type of the object data in an object-based model of a virtual environment to distribute load for processing  data objects in the distributed computing system of a service provider environment); determining values for at least one load processing location factor that can be used to determine whether to perform a given load processing step on the client device or at the server database system (see Figs. 3-4, para [0035-0036], para [0044], discloses determining a compute process applied to object type read by object domains allowing distributed computing system to calculate what needs to be available at a hardware host and at what priority and processing partitions according to their object types, the processing partitions can be load-balanced across hardware hosts in the distributed computing system).
Hicks does not explicitly teach wherein the at least one location-independent load processing step comprises a subset of load processing steps that are performed on the data set before the data set is loaded to the server database, wherein at least one load processing factor is a dynamic factor that varies with each load request; identifying at least one load processing rule for determining a processing location for a given load processing step, wherein each load processing rule is based on at least one load processing factor; dynamically evaluating, in response to the load request, each load processing rule for each respective identified load processing step to dynamically determine a processing location of either the client device or the server database system for performing the load processing step; when at least one load processing step has a processing location of the client device, performing the load processing steps that have a processing location of the client device, on the data set, on the client device; transferring the data set from the client device to the server database system, over a network; and when at least one load processing step has a processing location of the database server system, performing the load processing steps that have a processing location of the database server system, on the data set, at the database server system.
see Figs. 1-2, para [0018-0019], para [0030], discloses performing extract, transform and load task on client device using application development  program); transferring the data set from the client device to the server database system, over a network (see Fig. 1, Fig. 3, para [0004], para [0016], discloses transferring data sets between client computer and remote host server computer); and when at least one location-independent load processing step has a processing location of the database server system, sending information to the database server system to instruct the database server system to perform the location-independent load processing steps that have a processing location of the database server system, on the data set, at the database server system, before the data set is loaded to the server database (see Figs.1-4, para [0019, 0022], para [0046], discloses performing extract, transform, and load processes on jobs in a job stream at a mainframe computer in a distributed database management  environment ).
Hicks/Bender are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hicks to perform load processing step on client device from disclosure of Bender. The motivation to combine these arts is disclosed by Bender as “recognizes that automation of the job building and remote job submission process will free up time for ETL programmers and database administrators, and that scheduling database utilities based on the interim job results within a job stream will increase efficiencies associated with valuable computing 
Hicks/Bender do not explicitly teach wherein the at least one location-independent load processing step comprises a subset of load processing steps that are performed on the data set before the data set is loaded to the server database, wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request; identifying at least one load processing location rule for determining a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor; dynamically evaluating, in response to the load request, each load processing location rule for each respective identified location-independent load processing step to dynamically determine a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database.
Fox teaches wherein the at least one location-independent load processing step comprises a subset of load processing steps that are performed on the data set before the data set is loaded to the server database (see Figs. 1-2, para [0029, 0031], discloses loading a set of agenda items established with a baseline set of agenda items a moderator manually entered at a client computing device prior to the set of agenda items being loaded to server), wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request (see Fig. 2, para [0032], para [0033-0034], discloses dynamic loading agenda items moderator loaded at client device (dynamic factor) to cover when dynamic meeting agenda modification program determines enough team members are available to cover the agenda items and agenda items selection criteria is met); identifying at least one load processing location rule for determining a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor (see Figs. 2-3, para [0033-0034],  discloses identifying quorum is required for meeting agenda in which a parameter for specifying team members available in order to cover an agenda item based on moderators preconfigured data on client computing device); dynamically evaluating, in response to the load request, each load processing location rule for each respective identified location-independent load processing step to dynamically determine a processing location of either the client device or the server database system for performing the location-independent load processing step on the data set before the data set is loaded to the server database (see Figs. 2-3, para [0033-0034], discloses dynamic meeting agenda modification program monitoring attendees leaving or joining and dynamically updating what agenda items are loaded and available to cover and determining if quorum pre-configured information is met for meeting agenda).
Hicks/Bender/Fox are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hicks/Bender to include dynamic load processing location factor from disclosure of Fox. The motivation to combine these arts is disclosed by Fox as “Users may utilize their own computer and can contribute to a shared object at the same time online” (para [0013]) and including 

Regarding claim 18, Hicks teaches a product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising (see Fig. 19, para [0262], discloses medium): identifying, in response to a load request, a data set on a client device to load to a server database of a server database system (see Fig. 1, para [0028-0030], para [0053], discloses client sending a stream of data objects that are identified as requesting updates from a service provider environment); identifying at least one location-independent load processing step to be performed on the data set that can be performed either on the client device or at the server database system (see Fig. 1,  para [0033-0034], discloses identifying object type of the object data in an object-based model of a virtual environment to distribute load for processing  data objects in the distributed computing system of a service provider environment); determining values for at least one load processing location factor that can be used to determine whether to perform a given load processing step on the client device or at the server database system (see Figs. 3-4, para [0035-0036], para [0044], discloses determining a compute process applied to object type read by object domains allowing distributed computing system to calculate what needs to be available at a hardware host and at what priority and processing partitions according to their object types, the processing partitions can be load-balanced across hardware hosts in the distributed computing system).
Hicks does not explicitly teach wherein the at least one location-independent load processing step comprises a subset of load processing steps that are performed on the 
Bender teaches when at least one location-independent load processing step has a processing location of the client device, performing the location-independent load processing steps that have a processing location of the client device, on the data set, on the client device (see Figs. 1-2, para [0018-0019], para [0030], discloses performing extract, transform and load task on client device using application development  program); transferring the data set from the client device to the server database system, over a network (see Fig. 1, Fig. 3, para [0004], para [0016], discloses transferring data sets between client computer and remote host server computer); when at least one location-independent load processing step has a processing location of the database server system, sending information to the database server system to see Figs.1-4, para [0019, 0022], para [0046], discloses performing extract, transform, and load processes on jobs in a job stream at a mainframe computer in a distributed database management  environment ).
Hicks/Bender are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hicks to perform load processing step on client device from disclosure of Bender. The motivation to combine these arts is disclosed by Bender as “recognizes that automation of the job building and remote job submission process will free up time for ETL programmers and database administrators, and that scheduling database utilities based on the interim job results within a job stream will increase efficiencies associated with valuable computing resources” (para [0013]) and performing load processing step on client device is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Hicks/Bender do not explicitly teach wherein the at least one location-independent load processing step comprises a subset of load processing steps that are performed on the data set before the data set is loaded to the server database, wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request; identifying at least one load processing location rule for determining a processing location to perform a given location-independent load 
Fox teaches wherein the at least one location-independent load processing step comprises a subset of load processing steps that are performed on the data set before the data set is loaded to the server database (see Figs. 1-2, para [0029, 0031], discloses loading a set of agenda items established with a baseline set of agenda items a moderator manually entered at a client computing device prior to the set of agenda items being loaded to server), wherein at least one load processing location factor is a dynamic load processing location factor that varies with each load request (see Fig. 2, para [0032], para [0033-0034], discloses dynamic loading agenda items moderator loaded at client device (dynamic factor) to cover when dynamic meeting agenda modification program determines enough team members are available to cover the agenda items and agenda items selection criteria is met); identifying at least one load processing location rule for determining a processing location to perform a given location-independent load processing step on the data set before the data set is loaded to the server database, wherein each load processing location rule is based on at least one load processing location factor (see Figs. 2-3, para [0033-0034],  discloses identifying quorum is required for meeting agenda in which a parameter for specifying team members available in order to cover an agenda item based on moderators preconfigured data on client computing device); dynamically evaluating, in response to the load request, each load processing location rule for each respective see Figs. 2-3, para [0033-0034], discloses dynamic meeting agenda modification program monitoring attendees leaving or joining and dynamically updating what agenda items are loaded and available to cover and determining if quorum pre-configured information is met for meeting agenda).
Hicks/Bender/Fox are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Hicks/Bender to include dynamic load processing location factor from disclosure of Fox. The motivation to combine these arts is disclosed by Fox as “Users may utilize their own computer and can contribute to a shared object at the same time online” (para [0013]) and including dynamic load processing location factor is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 16, and 19, Hicks/Bender/Fox teach a method of claim 1, system of claim 15, and product of claim 18.
Hicks does not explicitly teach wherein the database server system performs at least one server-side processing step, on the data set, independent of the at least one load processing location rule.
see para [0019], para [0033], discloses server executing commands on data independent of extract, transform, and load processing).

Regarding claims 3, 17, and 20, Hicks/Bender/Fox teach a method of claim 1, system of claim 15, and product of claim 18.
Hicks does not explicitly teach wherein the at least one server-side processing step includes an authorization step, a uniqueness check, or a data consistency check.
Bender teaches wherein the at least one server-side processing step includes an authorization step, a uniqueness check, or a data consistency check (see para [0030], para [0051], discloses authorizing users in validating userid in server-client environment). 

Regarding claim 4, Hicks/Bender/Fox teach a method of claim 1.
Hicks does not explicitly teach wherein the database server system loads the data set into the server database of the database server system.
Bender teaches wherein the database server system loads the data set into the server database of the database server system (see Fig. 1, Fig. 4, para [0051-0052], discloses loading target data onto a database server system).

Regarding claim 5 Hicks/Bender/Fox teach a method of claim 1.
Hicks does not explicitly teach wherein the location- independent load processing steps include transformation to a target format.
see para [0021], discloses transforming into a single format appropriate for validation processing and loading).

Regarding claim 6, Hicks/Bender/Fox teach a method of claim 1.
Hicks does not explicitly teach wherein transformations include deserialization, compression, sorting, or merging.
Bender teaches wherein transformations include deserialization, compression, sorting, or merging (see para [0003], discloses merging data).

Regarding claim 7, Hicks/Bender/Fox teach a method of claim 1.
Hicks does not explicitly teach wherein the load processing location factors include network load, server load, client load, data set size, data set format, or data set target format.
Bender teaches wherein the load processing location factors include network load, server load, client load, data set size, data set format, or data set target format (see Fig. 1, para [0021], discloses target format in target data).

Regarding claim 9, Hicks/Bender/Fox teach a method of claim 1.
Hicks does not explicitly teach wherein the client device determines a processing location for the given location-independent load processing step based at least in part on data received from the database server system.
see para [0002], para [0028-0029], discloses client receiving data from mainframe computer, supporting integration of data).

Regarding claim 12, Hicks/Bender/Fox teach a method of claim 1.
Hicks further teaches wherein a processing location for a given location-independent load processing step is determined for the data set before the data set is processed (see para [0033], discloses object domains defining partitions of data objects using object types of data objects in an object-based model).

Regarding claim 13, Hicks/Bender/Fox teach a method of claim 1.
Hicks further teaches wherein a processing location for a given location-independent load processing step is determined for each of multiple portions of the data set (see para [0033], discloses determining object types for data objects in processing partition computational units).

Regarding claim 14, Hicks/Bender/Fox teach a method of claim 1.
Hicks does not explicitly teach wherein the portions include one of data for a given table, a given number of records, or a given number of bytes of data.
Bender teaches wherein the portions include one of data for a given table, a given number of records, or a given number of bytes of data (see Fig. 3, para [0044], para [0054], discloses target source tables).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159